Citation Nr: 0836869	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-24 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the rating decision, the RO denied 
entitlement to individual unemployability and continued the 
10 percent evaluations for post-traumatic stress disorder 
(PTSD) and bilateral pes planus with hallux valgus and 
onychomycosis of toenails, first toes, bilateral, 
asymptomatic; history of degenerative arthritis, tarsal 
bones.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The Board notes that the veteran filed a timely notice of 
disagreement (NOD) in November 2006 for an increased rating 
for his bilateral foot disability and submitted a substantive 
appeal for the disability in November 2006.  However, during 
the May 2008 hearing, the veteran indicated that he wished to 
withdraw his claim pertaining to his service-connected 
bilateral foot disability.  The Board finds the claim for an 
increased rating for bilateral pes planus with hallux valgus 
and onychomycosis of toenails, first toes, bilateral, 
asymptomatic; history of degenerative arthritis, tarsal bones 
has been withdrawn and is no longer on appeal.  See 38 C.F.R. 
§ 20.204.  Thus, the Board will proceed to adjudicate only 
the issues described in the title page of this decision.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Pittsburgh, 
Pennsylvania; hence, that RO now has jurisdiction over the 
claims on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to an increased rating for the 
veteran's service-connected PTSD and entitlement to a TDIU.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill VA's statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

The veteran contends that an August 2004 Board decision, 
which granted service connection for PTSD, also granted him a 
100 percent evaluation for his PTSD.  He explained during the 
May 2008 hearing that because the 100 percent evaluation for 
PTSD was granted by way of the August 2004 decision, a grant 
of TDIU is warranted as well.  

By way of procedural background, service connection for PTSD 
was granted in an August 2004 Board decision.  In the August 
2004 rating decision, the RO assigned a 10 percent evaluation 
for the PTSD, effective September 16, 1992.  In the rating 
decision, the RO noted that the decision "represents a full 
grant of the benefits sought on appeal, therefore [the] 
appeal is resolved."  Thereafter, in September 2006, the 
veteran filed informal claims for entitlement to a TDIU and 
an increased rating for his PTSD.  The veteran was scheduled 
for a VA examination in September 2006 to address the current 
severity of his PTSD, but the veteran informed the RO that he 
did not want to undergo the VA examination.  The RO attempted 
to schedule the veteran again for a VA examination in 
November 2006; however, the veteran requested that the RO use 
the evidence already in the claims file to make their 
determination.  Thus, based upon the evidence of record, the 
RO continued the 10 percent evaluation for his PTSD and 
denied entitlement to a TDIU in the October 2006 rating 
decision.  The veteran submitted a timely NOD and substantive 
appeal, specifically indicating that the August 2004 Board 
decision granted him a "full grant of benefits," and there 
was no need for subsequent VA examinations.  

During the May 2008 hearing, it was explained to the veteran 
that the August 2004 Board decision only established service 
connection for his PTSD, and service connection in full for 
PTSD was granted.  The RO effectuated the grant and assigned 
the veteran a 10 percent rating for his PTSD.  As stated 
previously, the veteran contends that he was awarded a 100 
percent rating, and there is sufficient information to 
adequately rate his PTSD and to determine whether a TDIU is 
warranted.  However, the Board finds that is not the case.  
The veteran has not undergone a VA examination to address the 
current nature and severity of his service-connected 
disability.  The Board finds that there is a reasonable 
possibility that the veteran's disability has increased in 
severity since he was last afforded an examination.  The 
Board finds that an examination is required so that the 
decision is based on a record that contains a current 
examination for his disability.  

The Board cautions the veteran concerning his own 
responsibility to cooperate with VA in this matter.  The U.S. 
Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
finds that another attempt should be made to schedule the 
veteran for an examination.  However, the veteran is hereby 
notified that it is his responsibility to report for the 
scheduled examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claims.  38 C.F.R. § 3.655 (2007).  

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, (2007), 
and Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), must be fully met.  

2.  Arrange for the veteran to undergo a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be 
reported in detail.  For the veteran's 
PTSD, the psychiatric examiner is 
requested to discuss the veteran's 
symptoms, degree of social and industrial 
impairment, and to include a Global 
Assessment Functioning Scale score with 
an explanation of what the assigned score 
represents.  The examiner should also 
state whether it is at least as likely as 
not that any of the veteran's service-
connected disabilities precludes him from 
securing or following substantially 
gainful employment.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

3.  By written correspondence, reiterate 
to the veteran that it is his 
responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Once such development is completed, 
readjudicate the claims for an increased 
rating in excess of 10 percent for PTSD 
and entitlement to a TDIU, to include the 
issue of whether referral for 
extraschedular consideration is 
warranted.  If the benefits remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



